DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Monzingo on 18 May, 2022
The application has been amended as follows: 
In claim 1, at the end of line 9, insert a new line. In this new line, write --wherein said endoscope has a working end and said body is configured to be completely circumferentially disposed about the working end of the endoscope when said device is attached to the endoscope;--
Cancel claim 8
Election/Restrictions
Claims 1-6, 9, 13, 17-18 and 22-25 are allowable. 
The restriction requirement among Species A-I as set forth in the Office action mailed on 17 September, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-12, 14-16 and 19-21, directed to nonelected species, are hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6 and 9-25 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope accessory for engaging tissue, comprising: 
a distal end and a proximal end, 
a body having a first channel extending therethrough, the first channel configured to selectively receive and restrain a distal end of an endoscope, the body selectively affixed to the endoscope and forming the distal end of the endoscope, the body completely circumferentially sourounds the working end of the endoscope when attached, the body having an arm channel receiving an arm, 
the arm extending from the proximal to the distal end exterior to the endoscope, the arm rotationally and/or translationally movable relative to the body, the arm comprising an engagement member configured to contact tissue, 
the engagement member selectively movable between contact and non-contact with tissue resulting from the rotational and/or translational movement of the arm relative to the body. 
Naito et al. (US PGPUB 2009/0287043) teaches the above accessory except for the arm extending from the proximal to the distal end exterior to the endoscope. 
Marescaux et al. (US PGPUB 2008/0269562) teaches the above accessory except for the arm extending from the proximal to the distal end exterior to the endoscope and the body being selectively attachable to the distal end of the endoscope. 
Surti et. al. (WO 2017/070183) teaches the above accessory except for that the body completely circumferentially surrounds the working end of the endoscope. 
There is no reason or suggestion provided in the prior art to modify the above accessories to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795